DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-13 are objected to because of the following informalities: 
Regarding claim 6, the claim should be changed to “An X-ray analysis apparatus comprising: an X-ray generation unit, a stage mounted with a to-be-irradiated object irradiated with X-rays generated by the X-ray generation unit, and an X-ray detection unit that detects X-ray fluorescence released from the to-be-irradiated object, wherein the X-ray generation unit includes: a target plate having a target that is irradiated with an electron beam from an electron beam source and generates X-rays, X-ray convergence optics that converges X-rays generated from the target in conjunction with a movement of the target plate, and a driving unit that changes a position of the target plate or the X-ray convergence optics relative to the electron beam source” in order to clarify that the stage and the detector are not part of the X-ray generation unit. Claims 7-13 are objected to by virtue of their dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6,  the limitation “irradiated with an electron beam from an electron beam source” renders the claim indefinite. The claim fails to particularly point out whether or not the electron beam source is part of the claimed invention. A limitation directed to the X-ray generation unit further comprising an electron beam source is not recited. The Examiner has interpreted the claim as “wherein the X-ray generation unit includes an electron beam source that generates an electron beam, a target plate having a target that is irradiated with the electron beam from the electron beam source and generates X-rays”. Claims 7-13 are rejected by virtue of their dependency. 
Regarding claim 14, the limitation “irradiated with an electron beam from an electron beam source” renders the claim indefinite. The claim fails to particularly point out whether or not the electron beam source is part of the claimed invention. A limitation directed to the X-ray generation unit further comprising an electron beam source is not recited. The Examiner has interpreted the claim as “An X-ray generation unit comprising: an electron beam source that generates an electron beam, a target plate having a target that is irradiated with the electron beam from the electron beam source and generates X-rays”. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (U.S. 2019/0011379) in view of Ollinger (U.S. 2014/0161233).
Regarding claim 1, as best understood:
Yun discloses an X-ray analysis apparatus comprising an X-ray generation unit (Fig. 1, 80), 
wherein the X-ray generation unit (Fig. 1, 80) includes 
an electron beam source (Fig. 1, 11) that generates an electron beam (Fig. 1, 111),
a target plate (Fig. 1, 1100) having a target (Fig. 1, 700) that is irradiated with the electron beam (Fig. 1, 111) from the electron beam source (Fig. 1, 11) and generates X-rays (Fig. 1, 888), 
X-ray convergence optics (Fig. 1, 840)
a driving unit (Fig. 1, 32) that changes a position of the target plate ([0047], target is moved) or the X-ray convergence optics relative to the electron beam source ([0047], target is moved),
 a stage (Fig. 1, 244) mounted with a to-be-irradiated object (Fig. 1, 240) irradiated with X-rays (Fig. 1, 888) generated by the X-ray generation unit, and
 an X-ray detection unit (Fig. 1, 290) that detects X-ray fluorescence released from the to-be-irradiated object ([0042], X-ray fluorescence detected).  

Ollinger teaches the X-ray generation unit (Fig. 1, 1) includes X-ray convergence optics (Fig. 1, 6) that converges X-rays generated from the target in conjunction with a movement of the target plate ([0064], X-ray optics).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray generation unit of Yun with the convergence optics taught by Ollinger in order to improve X-ray positioning to increase the signal to noise ratio of the data obtained (Ollinger; [0040]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, as best understood:
Yun discloses an X-ray generation comprising:  
an electron beam source (Fig. 1, 11) that generates an electron beam (Fig. 1, 111),
a target plate (Fig. 1, 1100) having a target (Fig. 1, 700) that is irradiated with the electron beam (Fig. 1, 111) from the electron beam source (Fig. 1, 11) and generates X-rays (Fig. 1, 888), 
X-ray convergence optics (Fig. 1, 840)
a driving unit (Fig. 1, 32) that changes a position of the target plate ([0047], target is moved) or the X-ray convergence optics relative to the electron beam source ([0047], target is moved).



Ollinger teaches the X-ray generation unit (Fig. 1, 1) includes X-ray convergence optics (Fig. 1, 6) that converges X-rays generated from the target in conjunction with a movement of the target plate ([0064], X-ray optics).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray generation unit of Yun with the convergence optics taught by Ollinger in order to improve X-ray positioning to increase the signal to noise ratio of the data obtained (Ollinger; [0040]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (U.S. 2019/0011379) in view of Ollinger (U.S. 2014/0161233) as applied to claim 6 above, and further in view of Suzuki (U.S. 2020/0058462).
Regarding claim 7, as best understood:
The combination of Yun and Ollinger discloses the X-ray analysis apparatus according to claim 6.
However, the combination of Yun and Ollinger fails to disclose wherein by the driving unit rotatively driving the target plate, the X-rays converged by the X-ray convergence optics longitudinally and transversely scan a plane orthogonal to a direction of the X-rays.
Suzuki teaches wherein by the driving unit rotatively driving the target plate ([0075], target unit is rotated by a mechanism), the X-rays converged by the X-ray convergence optics 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray generation unit of Yun and Ollinger with the rotation of the target taught by Suzuki in order to improve image magnification by reducing Focus to object distance (Suzuki; [0006]-[0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (U.S. 2019/0011379) in view of Ollinger (U.S. 2014/0161233) as applied to claim 6 above, and further in view of Gutman (U.S. 2002/0064253).
Regarding claim 8, as best understood:
The combination of Yun and Ollinger discloses the X-ray analysis apparatus according to claim 6.
However, the combination of Yun and Ollinger fails to disclose further comprising X-ray optics provided between the target plate and the X-ray convergence optics for collimating X-rays generated from the target.
Gutman teaches X-ray optics (Fig. 1, 9) provided between the target plate (Fig, 1, 4) and the X-ray convergence optics (Fig. 1, 10) for collimating X-rays generated from the target ([0028], entrance slit).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray generation unit of Yun and Ollinger with the optics taught by Gutman in order to prevent the excessive irradiation of an object by blocking high energy radiation .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (U.S. 2019/0011379) in view of Ollinger (U.S. 2014/0161233) and Suzuki (U.S. 2020/0058462) as applied to claim 7 above, and further in view of Gutman (U.S. 2002/0064253).
Regarding claim 9, as best understood:
The combination of Yun, Ollinger, and Suzuki discloses the X-ray analysis apparatus according to claim 7.
However, the combination of Yun, Ollinger, and Suzuki fails to disclose further comprising X-ray optics provided between the target plate and the X-ray convergence optics for collimating X-rays generated from the target.
Gutman teaches X-ray optics (Fig. 1, 9) provided between the target plate (Fig, 1, 4) and the X-ray convergence optics (Fig. 1, 10) for collimating X-rays generated from the target ([0028], entrance slit).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray generation unit of Yun, Ollinger, and Suzuki with the optics taught by Gutman in order to prevent the excessive irradiation of an object by blocking high energy radiation (Gutman; [0028]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (U.S. 2019/0011379) in view of Ollinger (U.S. 2014/0161233) as applied to claim 6 above, and further in view of Hench (U.S. 2016/0202193).
Regarding claim 10, as best understood:

However, the combination of Yun and Ollinger fails to disclose wherein the X-ray convergence optics is a Fresnel zone plate.
Hench teaches wherein the X-ray convergence optics is a Fresnel zone plate ([0037], zone plate).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the optics of Yun and Ollinger with the zone plate taught by Hench. One would have been motivated to make such substitution in order to improve incident beam positional accuracy to avoid obtaining incorrect data by shaping and directing the beam. Therefore, it would have been obvious to substitute the optics of Yun and Ollinger with the zone plate of Hench to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (U.S. 2019/0011379) in view of Ollinger (U.S. 2014/0161233) and Suzuki (U.S. 2020/0058462) as applied to claim 7 above, and further in view of Hench (U.S. 2016/0202193).
Regarding claim 11, as best understood:
The combination of Yun, Ollinger, and Suzuki discloses the X-ray analysis apparatus according to claim 7.
However, the combination of Yun, Ollinger, and Suzuki fails to disclose wherein the X-ray convergence optics is a Fresnel zone plate.
Hench teaches wherein the X-ray convergence optics is a Fresnel zone plate ([0037], zone plate).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (U.S. 2019/0011379) in view of Ollinger (U.S. 2014/0161233), and Gutman (U.S. 2002/0064253) as applied to claim 8 above, and further in view of Hench (U.S. 2016/0202193).
Regarding claim 12, as best understood:
The combination of Yun, Ollinger, and Gutman discloses the X-ray analysis apparatus according to claim 8.
However, the combination of Yun, Ollinger, and Gutman fails to disclose wherein the X-ray convergence optics is a Fresnel zone plate.
Hench teaches wherein the X-ray convergence optics is a Fresnel zone plate ([0037], zone plate).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the optics of Yun, Ollinger, and Gutman with the zone plate taught by Hench. One would have been motivated to make such substitution in order to improve incident beam positional accuracy to avoid obtaining incorrect data by shaping and directing the beam. Therefore, it would have been obvious to substitute the optics of Yun, Ollinger, and Gutman with .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (U.S. 2019/0011379) in view of Ollinger (U.S. 2014/0161233), Suzuki (U.S. 2020/0058462), and Gutman (U.S. 2002/0064253) as applied to claim 9 above, and further in view of Hench (U.S. 2016/0202193).
Regarding claim 13, as best understood:
The combination of Yun, Ollinger, Suzuki, and Gutman discloses the X-ray analysis apparatus according to claim 9.
However, the combination of Yun, Ollinger, Suzuki, and Gutman fails to disclose wherein the X-ray convergence optics is a Fresnel zone plate.
Hench teaches wherein the X-ray convergence optics is a Fresnel zone plate ([0037], zone plate).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the optics of Yun, Ollinger, Suzuki, and Gutman with the zone plate taught by Hench. One would have been motivated to make such substitution in order to improve incident beam positional accuracy to avoid obtaining incorrect data by shaping and directing the beam. Therefore, it would have been obvious to substitute the optics of Yun, Ollinger, Suzuki, and Gutman with the zone plate of Hench to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884      

/DANI FOX/Primary Examiner, Art Unit 2884